Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the special master recommending that Respondent Paul C. Williams be disbarred for his violations of Rule 1.15 (I) and Rule 1.15 (II) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. A violation of Rule 1.15 (I), Rule 1.15 (II) (a), or Rule 1.15 (II) (b) is punishable by disbarment. As neither party has requested review by the Review Panel, both parties have waived any right they may have under the rules to file exceptions with or make request for oral argument to this Court and any review undertaken by this Court shall be solely on the original record. Bar Rule 4-217 (c).
The special master held that although Williams answered the State Bar’s Formal Complaint, he consciously and intentionally failed to respond to the State Bar’s discovery requests. Based on this finding, the special master ordered that Williams’ answer be stricken and accordingly, the following facts alleged and violations charged in the Formal Complaint were deemed admitted. Williams was in partnership with R. Kipling Jones. In or about 2003, Jones agreed to represent a client whose house was subject to a foreclosure action. Between August 2003 and January 2004, Jones received approximately $45,000 in fiduciary funds on behalf of the client and the funds were placed in the trust account of Williams and Jones, PC. Once the funds were placed in the firm trust account, Williams had a fiduciary responsibility to the client. However, Williams failed to deliver to the client the funds to which she was entitled; failed to provide an accounting to the client; and converted the client’s funds to his own use. Based on this conduct, the special master concluded that Williams violated Rule 1.15 (I) and Rule 1.15 (II) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct.
We have reviewed the record and agree with the special master that Williams’ conduct in this matter constitutes a violation of Rule 1.15 (I), Rule 1.15 (II) (a), and Rule 1.15 (II) (b) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct and that disbarment is the appropriate sanction in this case. Accordingly, Williams hereby is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.